Citation Nr: 1140144	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-28 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for left shoulder degenerative joint disease.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers, Inc. 


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1973 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in October 2010, the RO denied the claims for service connection for skeletal arthritis and removal of spurs of the cervical spine.  As the Veteran has not initiated an appeal of the claims, the claims have not been developed for appellate review by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In September 2011, the Veteran was scheduled for a hearing before the Board.  After the scheduled date of the hearing, the Veteran notified VA that he was unable to appear for the hearing, because he had an intestinal virus and he stayed home and he requested that the hearing be rescheduled.  

The Board finds that the Veteran has shown good cause for failure to appear for his previously scheduled hearing and for the request to be rescheduled.  Therefore, under 38 C.F.R. § 20.704, the Board grants the motion to reschedule a hearing before the Board.





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the Regional Office before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


